          Case 2:21-mj-08023-TJJ Document 13 Filed 02/21/21 Page 1 of 7




                         In the United States District Court
                              for the District of Kansas



United States of America,
                   Plaintiff,

v.                                                        Case No. 21-mj-08023-TJJ

William Chrestman,
                         Defendant.



                  Memorandum Opposing Stay of Release Order


     This Court can stay its order releasing Mr. Chrestman; the relevant question is

whether it should. 1 There is a familiar framework, repeatedly approved by the

Supreme Court, to resolve stay motions. 2 Application of that framework here leads

ineluctably to the conclusion that the government’s motion for stay should be

denied.



1 D.E. 12 at 2. We recognize that there is currently a motion pending in the District of
Columbia to stay Mr. Chrestman’s release and revoke this Court’s release order. D.E. 12,
Attachment A. We believe that the government’s motion before the district court suffers
from the same defects as the government’s pleading here, as we will explain below.

2 It’s strange that courts don’t seem to employ the traditional stay framework cases arising
under the Bail Reform Act. But see United States v. McNair, Not Reported in F.Supp., 2009
WL 10708741 at 1 (E.D. N.C. 2009) (applying traditional stay factors to a requested stay of
a conditional release order). In the cases we’ve reviewed in this district, stays seem to be
granted automatically, and without challenge. But “a reviewing court may not resolve a
conflict between considered review and effective relief by reflexively holding a final order in
abeyance pending review. Nken v. Holder, 556 U.S. 418, 427 (2009). The traditional four-
factor test for evaluating stays must be employed “except when a statutory purpose to the
contrary is evident[.]”Nken, 556 U.S. at 433, citing Isbrandtsen Co. v. Johnson, 343 U.S.
779, 783 (1952). As the Bail Reform Act says nothing about stays, D.E. 12 at 2, the Court
should employ the traditional test in evaluating the government’s motion.
           Case 2:21-mj-08023-TJJ Document 13 Filed 02/21/21 Page 2 of 7




      The moving party bears the burden of showing that a stay is appropriate 3, and

must “make out a clear case of hardship or inequity, if there is even a fair

possibility that the stay will damage another party.” 4 Stays are disfavored because

they operate as “an intrusion into the ordinary processes of administration and

judicial review[.]” 5 The “parties and the public, while entitled to both careful review

and a meaningful decision, are also generally entitled to the prompt execution of

orders that the legislature has made final.” 6

      The legal principles governing stays “have been distilled into consideration of

four factors: (1) whether the stay applicant has made a strong showing that he is

likely to succeed on the merits; (2) whether the applicant will be irreparably injured

absent a stay; (3) whether issuance of the stay will substantially injure the other

parties interested in the proceeding; and (4) where the public interest lies.” 7 The

“first two factors of the traditional standard are the most critical.” 8 The movant



3Digital Ally, Inc. v. Enforcement Video, LLC, Not Reported in F.Supp., 2018 WL 780555 at
1 (D. Kan. 2018), citing CANVS Corporation v. United States, 118 Fed.Cl. 587, 591 (2014).

4National Credit Union Administration Board v. RBS Securities, Inc., Not Reported in
F.Supp., 2013 WL 11332740 at 3 (D. Kan. 2013), citing Landis v. N. Am. Co., 299 U.S. 248,
255 (1936).

5Nken at 427, citing Virginia Petroleum Jobbers Assn. v. FPC, 259 F.2d 921, 925
(C.A.D.C.1958) (per curiam).

6   Nken at 427.

7 Nken at 434; In re: Motor Fuel Temperature Sales Practices Litigation, Not Reported in
F.Supp, 2010 WL 11431878 at 1 (D. Kan. 2010), citing In re Lang, 414 F.3d 1191, 1201
(10th Cir. 2005).

8   Nken at 434.


                                             2
            Case 2:21-mj-08023-TJJ Document 13 Filed 02/21/21 Page 3 of 7




must show both a strong likelihood of succeeding on the merits and irreparable

injury. 9

     1. Strong showing of success on the merits

     Here, the government must prove the existence of “questions going to the merits

so serious, substantial, difficult and doubtful, as to make the issues ripe for

litigation and deserving of more deliberate investigation.” 10 But it doesn’t even try;

the government’s pleading fails to identify a single error in the Court’s extensive

order. 11 When movants prevail on the first factor, it is typically because the court




9 Curry v. Baker, 479 U.S. 1301, 1302 (1986) (Powell, J., in chambers) (“It is no doubt true
that, absent [a stay], the applicant here will suffer irreparable injury. This fact alone is not
sufficient to justify a stay”); Ruckelshaus v. Monsanto Co., 463 U.S. 1315, 1317 (1983)
(Blackmun, J., in chambers) (“[L]ikelihood of success on the merits need not be considered
... if the applicant fails to show irreparable injury from the denial of the stay”); Williams v.
Zbaraz, 442 U.S. 1309, 1311 (1979) (Stevens, J., in chambers) (“[T]he applicant must meet a
heavy burden of showing not only that the judgment of the lower court was erroneous on
the merits, but also that the applicant will suffer irreparable injury if the judgment is not
stayed pending his appeal.” quoting Whalen v. Roe, 423 U.S. 1313, 1316 (1975) (Marshall,
J., in chambers)).

10 McClendon v. City of Albuquerque, 79 F.3d 1014, 1020 (10th Cir. 1996), citing 16 Charles
A. Wright, Arthur R. Miller, Edward H. Cooper & Eugene Gressman, Federal Practice and
Procedure § 3954 (1995 Supp. at 706) (“serious legal question”) and Ruiz v. Estelle, 650
F.2d 555, 565 (5th Cir.1981) (“substantial case on the merits when a serious legal question
is involved”).

11Securities Investor Protection Corp. v. Blinder, Robinson, & Co., 962 F.2d 960, 968 (10th
Cir. 1992) (“As a basis for such a stay, the movant was required to show the district court:
(1) its strong position on the merits of the appeal”).
                                               3
            Case 2:21-mj-08023-TJJ Document 13 Filed 02/21/21 Page 4 of 7




committed an obvious legal error. 12 There is none here, and the government’s stay

motion must be denied as a result. 13

      2. Irreparable injury to the government

      Irreparable harm must be “certain and immediate, not speculative or

theoretical.” 14 Simply “showing some possibility of irreparable injury fails to satisfy

the second factor.” 15 In its only nod to advocating irreparable injury, the

government inexplicably claims that unless this Court stays its release order, “the

issue will be conclusively disposed of without the District Court exercising its

authority under 18 U.S.C. § 3145.” 16 The USAO in the District of Columbia has


12 Compare Republican Party of New Mexico v. King, 741 F.3d 1089, 1096 (10th Cir. 2013)
(Stay inappropriate under the likelihood of success prong because “Citizens United governs
the outcome in this case.”); F.T.C. v. Mainstream Marketing Services, 345 F.3d 850, 860-1
(10th Cir. 2003) (Stay appropriate after lengthy analysis of legal merits of First
Amendment claim); Homans v. City of Albuquerque, 264 F.3d 1240, 1243 (10th Cir. 2001)
(Because of district court’s “legal error”, plaintiff “has demonstrated a substantial likelihood
of success on the merits on his First Amendment claim that campaign expenditure
limitations are unconstitutional given the Supreme Court's clear statement that such
limitations are subject to the exacting scrutiny applicable to limitations on core First
Amendment rights of political expression[.]” (internal quotation marks omitted).

13Coalition of Concerned Citizens to Make Art Smart v. Federal Transit Administration, 843
F.3d 886, 904 (10th Cir. 2016) (preliminary injunction inappropriate where no legal error
established); Nken at 434 (“There is substantial overlap between [the stay factors] and the
factors governing preliminary injunctions”); Moore v. Keller, Not Reported in F.Supp., 2012
WL 2458605 at 2 (E.D. N.C. 2012) (“Respondents assert that the court has erred and that
there is therefore a ‘strong likelihood of success on appeal.’ However, in support of this
contention, apart from challenging the court's reliance on two thematically related cases
from other jurisdictions, respondents mostly offer a restatement of arguments already
rejected by the court. Thus, for the reasons stated in the court's order granting-in-part and
denying-in-part respondents' motion for summary judgment, the court does not find that
respondents have demonstrated a strong likelihood of success on appeal.”).

14   In re American Freight System, 180 B.R. 646, 647 (D. Kan. 1995).

15   Nken at 434-5 (internal citations and quotation marks omitted).

16   D.E. 12 at 2-3.
                                               4
          Case 2:21-mj-08023-TJJ Document 13 Filed 02/21/21 Page 5 of 7




already filed an appeal of this Court’s release order. For purposes of this Court’s

decision, to show irreparable injury, the government must establish that Mr.

Chrestman will endanger the community, flee, or obstruct justice in the few days

between now and the time the District Court hears the appeal. The government

couldn’t show that Mr. Chrestman was a risk to do any of those things for the entire

duration of his pretrial release; it certainly can’t show such risks exist for the short

duration before the government’s appeal is heard.

     3. Injury to Mr. Chrestman.

     Staying the release order would result in Mr. Chrestman serving an additional

period of incarceration. That is injury as a matter of law. 17




17 See generally United States v. Sabillon-Umana, 772 F.3d 1328, 1335 (10th Cir. 2014) (“we
can think of few things that affect an individual's substantial rights or the public's
perception of the fairness and integrity of the judicial process more than a reasonable
probability an individual will linger longer in prison than the law demands only”); Perez v.
Hartley, Not Reported in F.Supp., 2010 WL 3505062 at 2 (E.D. Cal. 2010) (“continuing
Petitioner's incarceration after a successful habeas petition would not only constitute a
substantial injury to Petitioner but also extend the constitutional violation Petitioner has
suffered.”); Mezhbein v. Salazar, Not Reported in F.Supp., 2008 WL 1908533 at 3 (C.D. Cal.
April 27, 2008) (“[a] stay pending appeal will substantially harm Petitioner ... if the stay is
granted Petitioner will face a prolonged period of continued incarceration when the Court
has already determined that the denial of parole was not supported by the evidence. There
can be no doubt that a stay will substantially injure Petitioner”);; Jordan v. Lamanna, Not
Reported in F.Supp., 2020 WL 6647282 at 6 (S.D. N.Y. 2020 (“Because Jordan
‘unquestionably would’ suffer substantial injury from continued detention, the Court finds
that this factor weighs against a stay and in favor of release.”); Miller v. Fleming, Not
Reported in F.Supp., 2006 WL 1030200 at 2 (W.D. Wash. 2006) (“a stay would substantially
injure Mr. Miller. He has already spent approximately five years in prison and is now four
months into thirty-six months of community custody. Delaying his release while the appeal
is pending would likely leave him in custody for a significant portion of the remaining
community custody sentence.”); Spencer v. Scutt, Not Reported in F.Supp., 2013 WL
5370731 at 5 (E.D. Mich. 2013) (“continued confinement will substantially injure
Petitioner.”); Newman v. Metrish, 300 Fed.Appx. 342, 344, 2008 WL 4858801 (6th Cir. 2008)
(“Newman suffered a continuing injury while incarcerated.”).
                                              5
         Case 2:21-mj-08023-TJJ Document 13 Filed 02/21/21 Page 6 of 7




   4. The public interest.

   The Court has already explicitly balanced the public interest in its release order,

concluding that Mr. Chrestman is not a danger to the community, a flight risk, or a

risk to obstruct justice. The government might not like the result, but it does not

quibble with the Court’s reasoning. The public interest does not support a stay.

                                    Conclusion

   To obtain a stay, the government must prove both a strong likelihood of success

on the merits and irreparable injury in the absence of a stay. Because it fails on

both counts, the Court need not analyze the third and fourth factors. If it does, both

factors militate against a stay.



                                        Respectfully submitted,


                                        s/ Kirk C. Redmond
                                        KIRK C. REDMOND, #18914
                                        Assistant Federal Public Defender
                                        117 SW 6th Avenue, Suite 200
                                        Topeka, KS 66603
                                        Phone: 785-232-9828
                                        Fax: 785-232-9886
                                        Email: kirk_redmond@fd.org

                                        s/Chekasha Ramsey
                                        CHEKASHA RAMSEY, #78476
                                        Assistant Federal Public Defender
                                        500 State Avenue, Suite 201
                                        Kansas City, Kansas 66101
                                        Phone: 913-551-6712
                                        Fax: 913-551-6562
                                        Email: che_ramsey@fd.org
                                        Attorney for Defendant



                                          6
        Case 2:21-mj-08023-TJJ Document 13 Filed 02/21/21 Page 7 of 7




                          CERTIFICATE OF SERVICE

   I hereby certify that on February 21, 2021, I electronically filed the foregoing
with the clerk of the court by using the CM/ECF system, which will send a notice of
electronic filing to all interested parties.


                                      s/ Kirk C. Redmond
                                      KIRK C. REDMOND, #18914




                                         7
